239 Md. 15 (1965)
209 A.2d 784
BRANSON
v.
WARDEN OF THE MARYLAND HOUSE OF CORRECTION
[App. No. 46, September Term, 1964.]
Court of Appeals of Maryland.
Decided May 7, 1965.
Before PRESCOTT, C.J., and HORNEY, MARBURY, OPPENHEIMER and BARNES, JJ.
PRESCOTT, C.J., delivered the opinion of the Court.
Petitioner filed his "writ of post conviction" claiming that (1) he was sentenced to 5 years' confinement for an offense permitting a maximum sentence of only 3 years; (2) the trial judge was prejudiced against him; and (3) he was not afforded an opportunity to summons witnesses. After counsel was appointed to represent him, petitioner was given a hearing.
The court filed a written opinion in which contention No. (1) was properly disposed of. However, the court felt that he could not, in a post conviction proceeding, go into the question as to whether the court, at his original trial, had improperly refused petitioner the right to withdraw a guilty plea. The contention, in effect, challenged that the guilty plea was knowingly and intelligently entered. And the court, in its opinion, made no reference to contention No. (3).
There can be little doubt that the former procedure of requiring one convicted of crime to raise most of his claimed errors occurring during trial by direct appeal  a procedure which had been adopted by this Court and those of many of our sister states  tended toward an orderly and economical administration of justice. However, recent decisions, which are binding upon us, permit a piecemeal trial of federal constitutional questions in collateral proceedings; hence a full evidentiary hearing should have been afforded petitioner to show, if he could, that the guilty plea was not knowingly and intelligently entered. Cf. Gleaton v. Warden, 238 Md. 135.
Contention No. (3) was probably abandoned by appellant, but, when this occurs, the safer course to pursue is for the trial *17 judge to so state in his memorandum. See Maryland Rule BK45 b.
Application for leave to appeal granted; and application remanded for further proceedings, consistent with this opinion.